Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously entered nonstatutory double patenting rejections are withdrawn in view of at least the Terminal Disclaimer-Filed on 06/16/2022. Independent claims 1, 5, 9 are allowable over the prior art of record. For example,  Lijun does not teach an outer biasing rim extending from a front open end of a surrounding wall of a replaceable freezer cylinder, etc... Nelson teaches an outer biasing rim 68 extending from a front open end of a surrounding wall 14 of a freezer cylinder 12; the rim 68 is bolted to a cover 62 via bolts 67. Accordingly, even if Nelson teaches an outer biasing rim, Nelson provides no guidance to one of ordinary skill in the art as to how to modify Lijun to comprise an outer biasing rim; indeed, it appears that modifying Lijun by Nelson would impermissibly render Lijun unsatisfactory for its intended purpose (e.g. quickly and easily replacing a freezer cylinder) as the cylinder of Nelson is bolted to a cover via the biasing rim (see MPEP 2143.01 V). As independent claims 1, 5, 9 are allowable, claims 2-4, 6-8, 10-14 are allowable in view of their dependence thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763